EXHIBIT 10.2




Charter One

TERM NOTE

June 12. 2008

$1,013,270.00

Providence, Rhode Island

For value received, the undersigned AMC Troy, Inc., a Michigan corporation, with
an address of 21751 W. Eleven Mile Road, Southfield, Michigan 48076 (the
"Borrower"), promises to pay to the order of Charter One, a division at RBS
Citizens, N.A., a national banking association with an address of One Citizens
Plaza, Providence, Rhode Island 02903 (together with its successors and assigns,
the "Bank"), the principal amount of One Million Thirteen Thousand Two Hundred
Seventy Dollars and Zero Cents ($1.013,270.00) on or before June 12, 2015 (the
"Maturity Date"), as set forth below, together with interest from the date
hereof on the unpaid principal balance from time to time outstanding until paid
in full. The Borrower shall pay consecutive monthly installments of principal,
as described in Rider A commencing on July 12, 2008. and the same amount (except
the last installment which shall be the unpaid balance) on the 12lh day of each
month thereafter, until changed in accordance with this Note and shall pay
interest on the Interest Payment Date.

As used herein, the following terms shall be defined as follows:

"Account" means account #4509106474 maintained by the Bank in the name of the
Borrower.

"Adjusted LIBOR Rate" means, relative to a LIBOA Rate Loan, a rate per annum
determined by dividing (x) the LIBOR Rate for such LIBOR Interest Period by (y)
a percentage equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage.

"Business Day” means:

(a)

any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in Providence, Rhode
Island; and

(b)

when such term is used to describe a day on which a borrowing payment prepaying,
or repaying is to be made in respect of any UBOR Rate Loan, any day which is:
(i) neither a Saturday or Sunday nor a legal holiday on which commercial banks
are authorized or required to be closed in New York City; and {ii) a London
Banking Day; and

(c)

when such term is used to describe a day on which an interest rate determination
is to be made in respect of any LIBOR Rate Loan, any day which is a London
Banking Day.

"Funding Date" means June 12, 2006.

“Hedging Contracts” means interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between Borrower and Bank and designed to protect
Borrower against fluctuations in interest rates or currency exchange rates.

“Hedging Obligations" means, with respect to Borrower, all liabilities of
Borrower to Bank under Hedging Contracts.

"Interest Payment Date" means the last Business Day of each LIBOR Interest
Period or, in the case of Prime Rate Loans, any day on which a payment of
principal is due hereunder.

"LIBOR Interest Period" means, in the case of a LIBOR Rate Loan:





1










(i)

initially, the period beginning on (and including) the Funding Date and ending
on (but excluding) the day which numerically corresponds such date one month
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month); and

(ii)

thereafter, each period commencing on the last day of the next preceding LIBOR
Interest Period applicable to such LIBOR Rate Loan and ending one month
thereafter;

provided, however, that:

(a)

if the Borrower has or may incur Hedging Obligations with the Bank in connection
with the Loan, the LIBOR Interest Period shall be of the same duration as the
relevant period set under the applicable Hedging Contract;

(b)

if such L1BOR Interest Period would otherwise end on a day which is not a
Business Day, such LIBOR Interest Period shall and on the next following
Business Day unless such day falls in the next calendar month, in which case
such LIBOR Interest Period shall end on the first preceding Business Day; and

(c)

no LIBOR Interest Period may end later than the termination of this agreement.

“LIBOR Rate”· means relative to any LIBOR Interest Period for a LIBOR Rate Loan,
the offered rate for deposits of U.S. Dollars in an amount approximately equal
to the amount of the requested LIBOR Rate Loan for a one month period which the
British Bankers' Association fixes as its LIBOR rate as of 11:00 a.m. London
time on the day which is two (2) London Banking Days prior to the beginning of
such LIBOR Interest Period. If the Bank cannot determine such offered rate by
the British Bankers' Association, the Bank may, in its discretion, select a
replacement index based on the arithmetic mean of the quotations, if any, of the
interbank offered rate by first class banks in London or New York for deposits
in comparable amounts and maturities.

“LIBOR Rate Loan" means the Loan for the period(s) when the rate of interest
applicable to the Loan is calculated by reference to the Adjusted LIBOR Rate in
the manner set forth herein.

"LIBOR Rate Margin” means Two and Six Tenths Percent (2.6%) per annum.

"LIBOR Reserve Percentage" means, relative to any day of any LIBOR Interest
Period for the LIBOR Rate Loan, the maximum aggregate (without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements (Including
all basic, emergency. supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board of Governors of the Federal
Reserve System (the "Board") or other governmental authority having jurisdiction
with respect thereto as Issued from time to time and then applicable to assets
or abilities consisting of "Eurocurrency Liabilities", as currently defined in
Regulation D of the Board, having a term approximately equal or comparable to
such LIBOR  Interest Period.

“Loan” means all amounts outstanding under this Note.

"London Banking Day" means a day on which dealings in U.S. dollar deposits are
transacted in the London interbank market.

"Prime Rate" means the rate of interest announced by Bank in Providence, Rhode
Island from time to time as its "Prime Rate." Any change in the Prime Rate shall
be effective immediately from and alter such change in the Prime Rate. Borrower
acknowledges that Bank may make loans to its customers above, at or below the
Prime Rate. Interest accruing by reference to the Prime Rate shall be calculated
on the basis of actual days elapsed and a 360-day year.





2










“Prime Rate Loan” means any Loan for the period(s) when the rate of interest
applicable to such Loan is calculated by reference to the Prime Rate.

"Prime Rate Margin" means Zero Percent (0%) per annum.

"Principal Repayment Amount" means the regularly scheduled reductions in the
outstanding principal of the Loan, to be made at the end of each LIBOR Interest
Period in an amount corresponding to such LIBOR Interest Period and as set out
in the attached Rider A entitled "Principal Repayment Schedule".

Funding of the Loan. On the Funding Date and on terms and subject to the
conditions of this agreement, the Loan shall be made available to the Borrower
no later than 11:00 a.m. New York time by a deposit to the Account (or as
otherwise instructed by the Borrower in writing) in the full principal amount of
the Loan. Unless otherwise prohibited by this agreement, the Loan shall
initially be classified as a LIBOR Rate Loan and interest shall accrue by
reference to the LIBOR Rate.

Automatic Rollover of LIBOR Rate Loan. Upon the expiration of a LIBOR Interest
Period, the LIBOR Rate Loan shall automatically be continued as a LIBOR Rate
Loan at the then applicable Adjusted LIBOR Rate and in an amount equal to the
principal amount of the expiring LIBOR Rate Loan LESS the applicable Principal
Repayment Amount made by Borrower, provided, however, that no portion of the
outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR
Rate Loan when any Event of Default has occurred and is continuing. If any Event
of Default has occurred and is continuing (if the Bank does not otherwise elect
to exercise any right to accelerate the Loan it is granted hereunder), the LIBOR
Rate Loan shall automatically be continued as a Prime Rate Loan on the first day
of the next Interest Period.

Voluntary Prepayment or LIBOR Rate Loans. When classified as a LIBOR Rate Loan,
tile Loan may be prepaid upon the terms and conditions set forth herein. The
Borrower acknowledges that additional obligations may be associated with
prepayment. In accordance with the terms and conditions or any applicable
Hedging Contracts, the Borrower shall give the Bank, no later than 10:00 a.m.,
New York City time, at least four (4) Business Days notice of any proposed
prepayment of the LIBOR Rate Loan, specifying the proposed date of payment and
the principal amount to be paid. Each partial prepayment of the principal amount
of the LIBOR Rate Loan shall be in an Integral multiple of $50,000.00 and
accompanied by the payment of all charges outstanding on the LIBOR Rate Loan and
of all accrued interest on the principal repaid to the date of payment.

LIBOR Breakage Fee. Upon any prepayment of a LIBOR Rate Loan on any day that is
not the last day of the relevant Interest Period (regardless of the source such
prepayment and whether voluntary, by acceleration or otherwise), the Borrower
shall pay an amount (“LIBOR Breakage Fee"), as calculated by the Bank, equal to
the amount of any losses, expenses and liabilities (including without limitation
any loss of margin and anticipated profits) that Bank may sustain as a result of
such default or payment. The Borrower understands, agrees and acknowledges that:
(i) the Bank does not have any obligation to purchase, sell and/or match funds
in connection with the use of the LIBOR Rate as a basis for calculating the rate
of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (ii) the Borrower has accepted the LIBOR
Rate as a reasonable and fair basis for calculating the LIBOR Breakage Fee and
other funding losses incurred by the Bank. Borrower further agrees to pay the
LIBOR Breakage Fee and other funding losses, if any, whether or not the Bank
elects to purchase, sell and/or match funds.

Interest Provision. Interest on the outstanding principal amount of the Loan
when classified as a: (i) LIBOR Rate Loan shall accrue during each LIBOR
Interest Period at a rate equal to the sum 01 the Adjusted LIBOR Rate for such
LIBOR Interest Period plus the LIBOR Rate Margin and be payable on each Interest
Payment Date and on the Maturity Date, and (ii) Prime Rate Loan shall accrue at
a rate equal to the sum of the Prime Rate plus the Prime Rate Margin and be
payable on each Interest Payment Date and on the Maturity Date. Interest shall
be calculated for the actual number of days elapsed on the basis of a 360·day
year, including the first date of the applicable period to, but not including
the date of repayment.





3










LIBOR Rate Lending Unlawful. If Bank shall determine (which determination shall,
upon notice thereof to Borrower be conclusive and binding on Borrower) that the
introduction at or any change in or in the interpretation of any law, rule,
regulation or guideline, (whether or not having the force of law) makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for Bank to make, continue or maintain the Loan as, or to convert the
Loan into, a LIBOR Rate Loan, then any such LIBOR Rate Loans shall, upon such
determination, forthwith be suspended until the Bank shall notify the Borrower
that the circumstances causing such suspension no longer exist, and all LIBOR
Rate Loans of such type shall automatically convert into Prime Rate Loans at the
end or the then current Interest Periods with respect thereto or sooner, if
required by such law and assertion.

Unavailability of LIBOR Rate. If Bank shall have determined that:

(a)

U.S. dollar deposits in the relevant amount and for the relevant LIBOR Interest

Period are not available to Bank in the London interbank market;

(b)

by reason of circumstances affecting Bank in the London interbank, adequate
means do not exist for ascertaining the LIBOR Rate applicable hereunder to the
LIBOR Rate Loans; or

(c)

LIBOR no longer adequately reflects Bank's cost of funding the Loan.

Then, upon notice from Bank to Borrower, the LIBOR Rate Loan shall forthwith be
suspended until the Bank shall notify the Borrower that the circumstances
causing such suspension no longer exist.

Increased Costs. If on or after the date hereof the adoption of any applicable
law, rule or regulation or guideline (whether or not having the force of law),
or any change therein, of any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by Bank with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

(a)

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including. without limitation, any such requirement Imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, Bank or
shall impose an Bank or on the London interbank market any other condition
affecting the LIBOR Rate Loan or its obligation to make the LIBOR Rate Loan; or

(b)

shall impose on Bank any other condition affecting the LIBOR Rate Loan or its
obligation to make the LIBOR Rate Loan;

and the result of any of the foregoing is to increase the cost to Bank of making
or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by Bank under this Note with respect thereto, by an
amount deemed by Bank to be material, then, within fifteen (15) days after
demand by Bank. Borrower shall pay to Bank such additional amount or amounts as
will compensate Bank for such increased cost or reduction.

Increased Capital Costs. If any change in, or the introduction, adoption.
Effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority affects or would affect the amount of capital required or expected to
be maintained by Bank, or person controlling Bank, and Bank determines (in its
sole and absolute discretion) that the rate of return on its or such controlling
person's capital as a consequence of its commitments or the Loan made by Bank is
reduced to a level below that which Bank or such controlling parson could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by Bank to  Borrower, Borrower shall immediately
pay directly to Bank additional amounts sufficient to compensate Bank or such
controlling person for such reduction in rate of return. A statement of Bank as
to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on Borrower. In determining such amount, Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.





4










Taxes. All payments by Borrower of principal of, and interest on, the LIBOR Rate
Loan and all other amounts payable hereunder shall be made free and clear of and
without deduction for any present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by Bank’s net income or receipts (such non-excluded
items being called "Taxes"). In the event that any withholding or deduction from
any payment to be made by Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then Borrower will:

(a)

pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b)

promptly forward to Bank an official receipt or other documentation satisfactory
to Bank evidencing such payment to such authority; and

(c)

pay to Bank such additional amount or amounts as is necessary to ensure that the
net amount actually received by Bank will equal the full amount Bank would have
received had no such withholding or deduction been required;

Moreover, if any Taxes are directly asserted against Bank with respect to any
payment received by Bank hereunder, Bank may pay such Taxes and Borrower will
promptly pay such additional amount (including any penalties, interest or
expenses) as is necessary in order that the net amount received by Bank after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount Bank would have received had not such Taxes been asserted.

If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to Bank the required receipts or other required documentary
evidence, Borrower shall indemnify Bank for any incremental Taxes, Interest or
penalties that may become payable by Bank as a result of any such failure.

This Note is secured by all collateral granted to the Bank by the Borrower or
any endorser or guarantor hereof or by any other party and shall be secured by
any additional collateral hereafter granted to the Bank by the Borrower or any
endorser or guarantor hereof or by any other party.

Principal and interest shall be payable at the Bank's main office or at such
other place as the Bank may designate in writing in Immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim. Interest shall be calculated on the basis of actual number of days
elapsed in a 360~day year.

At the option of the Bank, this Note shall become immediately due and payable
without notice or demand upon the occurrence at any time of any of the following
events of default (each, an "Event of Default"): (1) default of any liability,
obligation, covenant or undertaking of the Borrower, any endorser or any
guarantor hereof to the Bank, hereunder or otherwise, including, without
limitation, failure to pay in full and when due any Installment of principal or
interest or default of the Borrower, any endorser or any guarantor hereof under
any other loan document delivered by the Borrower, any endorser or any
guarantor, or in connection with the loan evidenced by this Note or any other
agreement by the Borrower, any endorser or any guarantor with the Bank: (2)
failure of the Borrower, any endorser or any guarantor hereof to maintain
aggregate collateral security value satisfactory to the Bank; (3) default of any
material liability, obligation or undertaking of the Borrower, any endorser or
any guarantor hereof to any other party; (4) if any statement, representation or
warranty heretofore, now or hereafter made by the Borrower, any endorser or any
guarantor hereof in connection with the loan evidenced by this Note or in any
supporting financial statement of the Borrower, any endorser or any guarantor
hereof shall be determined by the Bank to have been false or misleading In any
material respect when made; (5) if the Borrower, any endorser or any guarantor
hereof is a corporation, trust, partnership or limited liability company, the
liquidation, termination or dissolution of any such organization, or the merger
or consolidation of such organization into another entity, or its ceasing to
carry on actively its present business or the appointment of a receiver for its
property; (6) the death of the Borrower, any endorser or any guarantor hereof
and, if the Borrower, any





5










endorser or any guarantor hereof is a partnership or limited liability company,
the death of any partner or member; (7) the institution by or against the
Borrower, any endorser or any guarantor hereof of any proceedings under the
Bankruptcy Code 11 USC §101 et seq. or any other law in which the Borrower, any
endorser or any guarantor hereof is alleged to be insolvent or unable to pay its
debts as they mature, or the making by the Borrower, any endorser or any
guarantor hereof of an assignment for the benefit of creditors or the granting
by the Borrower, any endorser or any guarantor hereof of a trust mortgage for
the benefit of creditors; (8) the service upon the Bank of a writ in which the
Bank is named as trustee of the Borrower, any endorser or any guarantor hereof;
(9) a judgment or judgments for the payment of money shall be rendered against
the Borrower, any endorser or any guarantor hereof, and any such judgment shall
remain unsatisfied and in effect for any period of thirty (30) consecutive days
without a stay of  execution; (10) any levy, lien (including mechanics lien)
except as permitted under any of the other loan documents between the Bank and
the Borrower, seizure, attachment, execution or similar process shall be issued
or levied on any of the property of the Borrower, any endorser or any guarantor
hereof; (11) the termination or revocation of any guaranty hereof; or (12) the
occurrence of such a change in the condition or affairs (financial or otherwise)
of the Borrower, any endorser or any guarantor hereof, or the occurrence of any
other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or
performance of any obligation of the Borrower, any endorser or any guarantor
hereof to the Bank has been or may be impaired.

Any payments received by the Bank on account this Note shall, at the Bank's
option, be applied first, to accrued and unpaid interest second, to the unpaid
principal balance hereof; third to any costs, expenses or charges then owed to
the Bank by the Borrower; and the balance to escrows, if any. Notwithstanding
the foregoing, any payments received after the occurrence and during the
continuance of an Event of Default shall be applied in such manner as the Bank
may determine. The Borrower hereby authorizes the Bank to charge any deposit
account which the Borrower may maintain with the Bank for any payment required
hereunder without prior notice to the Borrower.

If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the loan evidenced by this Note,
the applicable Interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.

The Borrower represents to the Bank that the proceeds of this Note will be used
for business purposes only and will not be used for personal, family or
household purposes or for the purpose of purchasing or carrying margin stock or
margin securities within the meaning of Regulations U and X of the Board of
Governors of the Federal Reserve System, t2 C.F.R. Parts 2:21 and 224.

The Borrower and each endorser and guarantor hereof grant to the Bank a
continuing lien on and security interest in any and all deposits or other sums
at any time credited by or due from the Bank or any Bank Affiliate (as
hereinafter defined) to the Borrower and/or each endorser or guarantor hereof
and any cash, securities, instruments or ether property of the Borrower and each
endorser and guarantor hereof in the possession of the Bank or any Bank
Affiliate, whether for safekeeping or otherwise, or in transit to or from the
Bank or any Bank Affiliate (regardless of the reason the Bank or Bank Affiliate
had received the same or whether the Bank or Bank Affiliate has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other
sums may be applied or set off against such liabilities and obligations of the
Borrower or any endorser or guarantor hereof to the Bank or any Bank Affiliate
at any time, whether or not such are then due, whether or not demand has been
made and whether or not other collateral is then available to the Bank or any
Bank Affiliate.

No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every endorser or guarantor of this Note, regardless of the time, order or place
of signing, waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration and all other notices of every kind in connection with
the delivery, acceptance, performance or enforcement of this Note





6










and assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily liable
and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

The Borrower and each endorser and guarantor of this Note shall indemnify,
defend and hold the Bank and the Bank Affiliates and their directors, officers,
employees, agents and attorneys (each an "Indemnitee") harmless against any
claim brought or threatened against any Indemnitee by the Borrower, by any
endorser or guarantor, or by any other person (as well as from attorneys'
reasonable fees and expenses in connection therewith) on account of the· Bank's
relationship with the Borrower or any endorser or guarantor hereof (each of
which may be defended, compromised, settled or pursued by the Bank with counsel
of the Bank’s selection, but at the expense of the Borrower and any endorser
and/or guarantor), except for any claim arising out 01 the gross negligence or
willful misconduct of the Bank.

The Borrower and each endorser and guarantor of this Note agree to pay, upon
demand, costs of collection of all amounts under this Note including, without
limitation principal and interest, or in connection with the enforcement of, or
realization on, any security for this Note, including, without limitation, to
the extent permitted by applicable law, reasonable attorneys' fees and expenses.
Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue at a rata per annum equal to the aggregate of 5.0% plus the rate
provided for herein. If any payment due under this Note is unpaid far 10 days or
more, the Borrower shall pay, in addition to any other sums due under this Note
(and without limiting the Bank's other remedies on account thereof), a late
charge equal to the greater of $35.00 or 5.0% of such unpaid amount. In addition
the Borrower shall pay the Bank’s customary fee if any payment made on account
of this Note is dishonored.

This Note shall be binding upon the Borrower and each endorser and guarantor
hereof and upon their respective heirs, successors, assigns and legal
representatives, and shall inure to the benefit of the Bank and its successors,
endorsees and assigns.

The liabilities of the Borrower and any endorser or guarantor of this Note are
joint and several; provided, however, the release by the Bank of the Borrower or
anyone or more endorsers or guarantors shall not release any other person
obligated on account of this Note. Any and all present and future debts of the
Borrower to any endorser or guarantor of this Note are subordinated to the full
payment and performance of all present and future debts and obligations of the
Borrower to the Bank. Each reference in this Note to the Borrower, any endorser,
and any guarantor, is to such person individually and also to all such persons
jointly. No person obligated on account of this Note may seek contribution from
any other person also obligated, unless and until all liabilities, obligations
and indebtedness to the Bank of the person from whom contribution is sought have
been irrevocably satisfied in full. The release or compromise by the Bank of any
collateral shall not release any· person obligated on account of this Note.

The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or
other reproduction of this Note may be made by the Bank, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

The Borrower will from time to time execute and deliver to the Bank such
documents, and take or cause to be taken, all such further action, as the Bank
may request in order to effect and confirm or vest more securely in the Bank all
rights contemplated by this Note or any other loan documents related thereto
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest In any collateral securing
this Note or to comply with applicable statute or law.

This Note is delivered to the Bank at one of its offices in Rhode Island, shall
take effect as a sealed instrument and shall be governed by the laws of the
State of Michigan.

Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer of agent of the Borrower or Bank,
or if mailed by registered or certified mail, return receipt requested,
addressed to the Borrower or Bank at the address set forth in this Note or as
any party may from time to time designate by written notice to the other party.

The term "Bank Affiliate" as used in this Note shall mean any "Affiliate” of the
Bank or any





7










lender acting as a participant under any loan arrangement between the Bank and
the Borrower(s). The term "Affiliate" shall mean with, respect to any person,
(a) any person which, directly or indirectly through one or more Intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the Capital Stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person whether by contract or otherwise. Control may be by ownership,
contract, or otherwise.

The Borrower and each endorser and guarantor of this Note each irrevocably
submits to the nonexclusive jurisdiction of any Federal or state court sitting
in Michigan, over any suit, action or proceeding arising out of or relating to
this Note. Each of the Borrower and each endorser and guarantor irrevocably
waives, to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Each of the Borrower and each
endorser and guarantor hereby consents to any and all process which may be
served in any such suit, action or proceeding, (i) by mailing a copy thereof by
registered and certified mail, postage prepaid, return receipt requested, to the
Borrower's, endorser's or guarantor's address shown below or as notified to the
Bank and (ii) by serving the same upon the Borrower(s), endorser(s) or
guarantor(s) in any other manner otherwise permitted by law, and agrees that
such service shall in every respect be deemed effective service upon the
Borrower or such endorser or guarantor.

THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE SANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL. (A) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER,
EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE
BANK EACH CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS
OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL
BY JURY.





8










This Note contains a. certain Rider A which is attached to this Note and
incorporated in this Note by this reference.

Executed as an instrument under seal as of June 12, 2008.

Borrower:

AMC Troy, Inc.

By: /s/ T. Michael Ansley

      Name: T. Michael Ansley

      Title:  President







21751 W. Eleven Mile Road

Southfield, Michigan

48076





9










RIDER A

Principal Repayment Schedule





10















Exhibit A

 

Principal Due

Months 1 – 12

$9,642

 Months 13 – 24

$10,354

Months 25 – 36

$11,119

Months 37 – 48

$11.941

Months 49 – 60

$12,823

Months 61 – 72

$13,771

Months 73 – 84

$14,788

Months 85 – 96

$15,661

Months 97 – 108

$17,055

Months 109 - 120

$18,315








11


